DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/20/21, with respect to the rejection(s) of claims 1-8, 10, 13 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nogami (Pub No 20170273071) further in view of Ouchi (Pub No 20190150148).

Regarding claim 1, Applicant argues Cited paragraph [147] of Nogami describes a first option for dealing with a collision of PUCCH and SPUCCH/SPUSCH timing, where both a HARQ-carrying PUCCH and a HARQ-carrying SPUCCH are transmitted in the same subframe. However, Nogami does not describe how the HARQ-carrying PUCCH and the HARQ-carrying SPUCCH are transmitted in the same subframe. That is, Nogami does not describe it time, frequency or code multiplexing is used, or if some other method is used to transmit the HARQ-carrying PUCCH and the HARQ-carrying SPUCCH in the same subframe.
The examiner agrees and relies on Ouchi to teach the transmitting in the TTI subset.

Regarding claim 1, 
 	Applicant argues Thus, Nogami also does not disclose or suggest Applicant’s clarified features of a) receiving the second PDCCH which schedules the second PDSCH;….and d) transmitting a HARQ-ACK responsive to the received first PDSCH and an HARQ-ACK responsive to the received second PDSCH.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Ouchi (Pub No 20190150148).

Regarding claim 1 and 10 and 11,
 	Nogami teaches a terminal device that communicates with a base station device, the terminal device comprising: 
 	processing circuitry; and
 	a transceiver operatively connected to the processing circuitry, wherein the processing cicuitryis configured to:
(interpreted as When the UE 102 decodes (E)PDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the (E)PDCCH is mapped, see para [0142])) and 
 	monitor a second PDCCH that is transmitted on an extended an frame basis, an extended sub frame being defined by a second predetermined number of symbols that is smaller than the first predetermined number of symbols(Interpreted as For a shortened TTI, the shortened physical downlink control channel (SPDCCH) may carry a DL assignment that schedules SPDSCH. An eNB 160 may send a dedicated RRC message specifying SPDCCH configuration to a UE 102, see para [0133]) 
 	wherein the first PDSCH schedules a first PDSCH, the first PDSCH being mapped on a resource block pair basis, a resource block corresponding to the first predetermined number of symbols(interpreted as When the UE 102 decodes (E)PDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the (E)PDCCH is mapped, see para [0142]. Also see PRB pair, para [0143]. Also see The scheduling assignment of PDSCH in a given subframe may normally be carried by PDCCH or EPDCCH in the same subframe, see para [0073]) 	
 	wherein the second PDSCH schedules a first PDSCH, the first PDSCH being mapped on a resource block pair basis, a resource block (interpreted as The SPDCCH configuration may include resource block assignment…and/or RE mapping configuration., see para [0133]. Also see The scheduling assignment of PDSCH in a given subframe may normally be carried by PDCCH or EPDCCH in the same subframe, see para [0073]) corresponding to the second predetermined number of symbols (interpreted as When the UE 102 decodes SPDCCH, the UE 102 may use the soft bit/symbol sequences corresponding to the OFDM symbols on which the SPDCCH is mapped, see para [0142]).
 	wherein the processing circuitry is further configured to receive either the first PDCCH or the second PDCCH, and receive either the first PDSCH scheduled by the first PDCCH or the second PDSCH (interpreted as The one or more eNBs 160 may also transmit information or data to the one or more UEs 102 using one or more downlink channels 119, for instance. Examples of downlink channels 119 include a PDCCH, a PDSCH, etc. Other kinds of channels may be used, see para [0045]).
  	wherein, based on receiving, in a common sub frame, both the first PDSCH in resource blocks scheduled by the first PDCCH and the second PDSCH in a sub resource block scheduled by the second PDCCH, and based on the scheduling of a response to the second PDSCH and a response to the first PDSCH in a common uplink sub frame, the processing circuitry is configured to process the second PDSCH under an assumption that the response to the first PDSCH is not scheduled in the sub resource block of common sub frame by the first PDCCH so that: (interpreted as To be more specific, the UE 102 receiving PDSCH in subframe n-4 may have to transmit PUCCH in subframe n. The UE 102 may also receive SPDSCH between subframe n-4 and subframe n, and the transmission timing for SPUCCH corresponding to the SPDSCH may be subframe n, see para [0146]. Also see In a fifth option, the UE 102 may drop PUCCH and transmit SPUCCH carrying both HARQ-ACK associated with the SPDSCH and HARQ-ACK associated with the PDSCH, see para [0151])
 	an HARQ-ACK responsive to the received first PDSCH is transmitted in a common uplink sub frame, and an HARQ-ACK responsive to the received second PDSCH is transmitted in thecommon uplink sub frame. (interpreted as In a fifth option, the UE 102 may drop PUCCH and transmit SPUCCH carrying both HARQ-ACK associated with the SPDSCH and HARQ-ACK associated with the PDSCH. The eNB 160 may not receive PUCCH but only SPUCCH in the subframe. This option provides efficient HARQ processing for both of the normal TTI and the shortened TTI communications, see fig. 13 para [0151]).
 	However does not teach an HARQ-ACK responsive to the received first PDSCH is transmitted in a first subset of time transmission intervals (TTIs) of a common uplink sub frame, the first subset of TTIs of the common uplink sub frame excluding a second subset of TTIs of the common uplink sub frame, and 

 	Ouchi teaches an HARQ-ACK responsive to the received first PDSCH is transmitted in a first subset of time transmission intervals (TTIs) of a common uplink sub frame, the first subset of TTIs of the common uplink sub frame excluding a second subset of TTIs of the common uplink sub frame, and an HARQ-ACK responsive to the received second PDSCH is transmitted in the second subset of TTIs of the common uplink sub frame. (interpreted as In addition, in a case that in the subframe n-k, up to seven sPDSCHs are detectable for a single FDD cell and/or in a case that in the subframe n-k+1, up to seven sPDSCHs are detectable for a single FDD cell, the terminal apparatus may transmit the corresponding HARQ-ACK for the seven sPDSCHs in the subframe n by use of the PUCCH format 2b that is constituted of 7 symbols (i.e., of the sTTI of 7 symbols), See para [0238] fig. 3).
  	It would have been obvious to one of ordinary skill in the art to combine the TTI for different HARQ-ACK taught by Nogami with the subset of TTI for different PDSCH as taught by Ouchi since it would have been a simple modification on the resources to transmit information in different symbols.
 	



 	However does not teach wherein, based on receiving, in a common sub frame, both the first PDSCH in resource blocks scheduled by the first PDCCH and the second PDSCH m a sub resource block scheduled by the second PPCCH, the processing circuitry is configured to:
 	based on the scheduling of the second PDSCH by the second PDCCH, process the second PDSCH under an assumption that the first PDSCH is not scheduled in the common sub frame by the first PDCCH,  


 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the first PDCCH is detected in a predetermined sub frame, the second PDCCH is not detected in the predetermined sub frame (interpreted as When the UE 102 successfully detects PDCCH, the UE 102 may assume that the PDCCH region where the PDCCH was detected is not used for SPDCCH or SPDSCH transmissions in the same subframe, see Nogami para [0143]).

Regarding claim 3,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the first PDCCH is detected in a predetermined sub frame, the processing circuitry monitors only a common search space in the second PDCCH (interpreted as The eNB 160 may transmit the SPDCCH through the search space that the UE 102 monitors, see para [0144])


Regarding claim 6,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the second PDCCH is detected in a predetermined sub frame, the first PDCCH is not detected in the predetermined sub frame (interpreted as UE 102 may assume that the PRB pair where the SPDCCH or the corresponding SPDSCH was mapped is not used for PDCCH, EPDCCH, or PDSCH transmission in the same subframe, see Nogami para [0143]).

Regarding claim 7,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the second PDCCH is detected in a predetermined sub frame, the processing circuitry monitors (interpreted as The UE 102 may monitor PDCCH in CSS and USS in the other subframes, see Nogami para [0135]).

Regarding claim 8,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the first PDSCH and the second PDSCH are both allocated in the common sub frame, the sub resource block of the second PDSCH is not included in the resource blocks used for transmission of the first PDSCH (interpreted as UE 102 may assume that the PRB pair where the SPDCCH or the corresponding SPDSCH was mapped is not used for PDCCH, EPDCCH, or PDSCH transmission in the same subframe, see Nogami para [0143]).

Regarding claim 12,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, further comprising a transmitting unit to transmit HARQ-ACK responsive to the first PDSCH or second PDSCH (interpreted as In a third option, the UE 102 may drop SPUCCH and transmit PUCCH carrying both HARQ-ACK associated with the PDSCH and HARQ-ACK associated with the SPDSCH, see Nogami para [0149]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Ouchi (Pub No 20190150148) and Chen (Pub No 20110286406)


Regarding claim 4,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, however does not teach wherein in a case in which the first PDSCH and the second PDSCH are both allocated in a the common sub frame, the first PDSCH is mapped in the resource blocks of the common sub frame except 
 	Chen teaches wherein in a case in which the first PDSCH and the second PDSCH are both allocated in a the common sub frame, the first PDSCH is mapped in the resource blocks of the common sub frame except for a resource block of the common sub frame that includes the sub resource block used for transmission of the second PDSCH (interpreted as At 902, the serving eNB may transmit, in different subframes, PDCCHs assigning resources for a plurality of PDSCH transmissions in a common subframe, see para [0080]).
	It would have been obvious to one of ordinary skill in the art to combine the PDSCH taught by Nogami in view of Ouchi with the assigning of resources in the common subframe as taught by Chen since it would have been a simple modification providing expected results of using different resources for multiple PDSCH.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (Pub No 20170273071) further in view of Ouchi (Pub No 20190150148) and You (Pub No 20160234859).

Regarding claim 5,
 	Nogami in view of Ouchi teaches the terminal device according to claim 1, wherein in a case in which the first PDSCH and the second PDSCH are both allocated in the common sub frame, the first PDSCH is mapped in the resource blocks of the common sub frame including the sub resource block used for transmission of the second PDSCH (interpreted as the UE 102 receiving PDSCH in subframe n-4 may have to transmit PUCCH in subframe n. The UE 102 may also receive SPDSCH between subframe n-4 and subframe n, and the transmission timing for SPUCCH corresponding to the SPDSCH may be subframe n, see para [0146]) 
(interpreted as mapping, by the base station, the PDSCH to a RE of a second subframe among the plurality of subframes and transmitting the mapped PDSCH based on the RE of the first subframe on which the PDSCH is mapped in order to enable the MTC device to decode a bundle of PDSCHs through a combination of Res, see para [0014]).
 It would have been obvious to one of ordinary skill in the art to combine the PDSCH taught by Nogami in view of Ouchi with the mapping of the PDSCH to a RE as taught by You’859 since it would have been a simple substitution providing expected results of using a RE for mapping PDSCH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/OMER S MIAN/Primary Examiner, Art Unit 2461